Citation Nr: 0829928	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  05-10 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
arthritis of the left knee prior to April 18, 2005.

2.  Entitlement to an increased rating for residuals of a 
total knee replacement from June 1, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from November 1969 to 
February 1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO), which continued the 30 percent 
evaluation for arthritis of the left knee.

During the appeal period the veteran underwent a total right 
knee replacement in April 2005.  In May 2005, the RO 
recharacterized the disability as residuals of a left total 
knee replacement and granted a temporary total evaluation 
under the provisions of 38 C.F.R. § 4.30 (2007) as of April 
18, 2005.  It then assigned a 100 percent evaluation under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5055 
(2007) as of June 1, 2005, and a 30 percent evaluation as of 
June 1, 2006.  Because the Board is remanding the portion of 
the claim from June 1, 2006, it has characterized the issue 
as two, separate issues.  

The veteran has been awarded a 100 percent evaluation for his 
left knee disorder for the term from April 18, 2005 to May 
31, 2006.  As this is the highest rating possible for that 
term, there is no case or controversy remaining as to what 
rating should be assigned for that period, and hence, the 
Board may not exercise jurisdiction over that term.  
38 U.S.C.A. § 7104 (West 2002).

The record raises the issue of entitlement to a total 
disability evaluation based on individual unemployability due 
to service connected disorders.  This issue, however, is not 
currently developed or certified for appellate review.  
Accordingly, this matter is referred to the RO for 
appropriate consideration.  

The issue of entitlement to an increased rating for total 
knee replacement effective June 1, 2006, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

FINDINGS OF FACT

1.  Prior to April 18, 2005, arthritis of the left knee was 
manifested by limitation of extension to 20 degrees.

2.  At no time prior to April 18, 2005, was arthritis of the 
left knee manifested by either a compensable limitation of 
flexion, or by recurrent subluxation or instability.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
arthritis of the left knee prior to April 18, 2005, were not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A,  5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 
5261.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA did fail to fully comply with the provisions 
of 38 U.S.C.A. § 5103 prior to the rating decision in 
question for the issue addressed in this decision.  The 
record, however, shows that any prejudice that failure caused 
was cured by the fact that VA notified the veteran in April 
2004 correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
what part VA will attempt to obtain.  The January 2005 
statement of the case specifically informed the veteran of 
the rating criteria which would provide a basis for an 
increased rating for his service-connected left knee 
disability.  VA fulfilled its duty to assist the claimant in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  The claim was recently readjudicated in a May 
2005 rating decision.  

The Board notes that additional evidence was received after 
the issuance of the January 2005 statement of the case and 
the May 2005 rating decision, and the RO has not reviewed 
this evidence.  See 38 C.F.R. § 20.1304(c) (2007).  However, 
because the medical evidence is dated in April 2006, the 
Board finds that it is not relevant to the issue involving 
whether a higher evaluation is warranted prior to April 2005.  
Stated differently, the April 2006 treatment record addresses 
the veteran's disability after the April 2005 knee 
replacement.  Therefore, the Board is not reviewing this 
evidence in connection with the decision portion of the 
claim.  

The claimant was been afforded a meaningful opportunity to 
participate in the adjudication of the claim and has been 
provided actual notice of the rating criteria used to 
evaluate the disorder at issue.  The claimant was provided 
the opportunity to present pertinent evidence in light of the 
notice provided.   There is not a scintilla of evidence that 
any VA error in notifying or assisting the appellant 
reasonably affects the fairness of this adjudication.  
Indeed, the appellant has not suggested that such an error, 
prejudicial or otherwise, exists.   Hence, the case is ready 
for adjudication.  

Analysis

In a March 1988 rating decision, the RO granted service 
connection for arthritis of the left knee, status post left 
lateral meniscectomy and assigned a 10 percent evaluation, 
effective August 4, 1987.  In a July 1995 rating decision, 
the RO granted a 20 percent evaluation, effective November 1, 
1994.  In a February 2002 rating decision, the RO granted a 
30 percent evaluation, effective April 18, 2000.  He filed 
his current claim for an increased rating in February 2004.  
In his notice of disagreement the appellant stated he could 
not hold a job due to his knee and that he had been told that 
he would need to undergo a total knee replacement.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2007).  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When evaluating a loss of range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the Court explained that, when the 
pertinent diagnostic criteria provide for a rating on the 
basis of loss of range of motion, determinations regarding 
functional losses are to be "'portray[ed]' (38 C.F.R. § 
4.40) in terms of the degree of additional range-of-motion 
loss due to pain on use or during flare-ups."  Id. at 206.

The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2007).

Flexion limited to 60 degrees warrants a noncompensable 
evaluation, and flexion limited to 45 degrees warrants a 10 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  
Flexion limited to 30 degrees warrants a 20 percent 
evaluation.  Id.

Extension limited to 5 degrees warrants a 0 percent 
evaluation; extension limited to 10 degrees warrants a 10 
percent evaluation; extension limited to 15 degrees warrants 
a 20 percent evaluation; extension limited to 20 degrees 
warrants a 30 percent evaluation; extension limited to 30 
degrees warrants a 40 percent evaluation; and extension 
limited to 45 degrees warrants a 50 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.

In a precedent opinion, VA General Counsel held that separate 
ratings may be assigned in cases where a service-connected 
knee disability includes both a compensable limitation of 
flexion under Diagnostic Code 5260 and a compensable 
limitation of extension under Diagnostic Code 5261, provided 
that the degree of disability is compensable under each set 
of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004).  
The basis for the opinion is that the knee has separate 
planes of movement, each of which is potentially compensable.  
Id.

Under the criteria for impairment of the knee other than 
ankylosis, a 10 percent evaluation is assigned for slight 
recurrent subluxation or instability, a 20 percent evaluation 
is assigned for moderate recurrent subluxation or 
instability, and a 30 percent evaluation is assigned for 
severe recurrent subluxation or lateral instability.  38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2007).

Limitation of motion and instability of the knee are two 
separate disabilities, and a veteran may be rated separately 
for these symptoms.  See VAOPGCPREC 23-97 (July 1, 1997) 
(when a claimant has arthritis and is rated under instability 
of the knee, those two disabilities may be rated separately 
under 38 C.F.R. §§ 4.71a, Diagnostic Codes 5003 or 5010 and 
Diagnostic Code 5257); see also VAOPGCPREC 9-98 (August 14, 
1998).

Diagnostic Codes 5003 and 5010 provide that degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion.  38 C.F.R. §§ 4.71a, 
Diagnostic Codes 5003, 5010 (2007).  Where limitation of 
motion is noncompensable, a rating of 10 percent is assigned 
for each major joint (including the knee) or group of minor 
joints affected by limitation of motion to be combined not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, rate as follows: with x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, a 10 percent evaluation is assigned.  
With x-ray involvement of 2 or more major joints or 2 or more 
minor joint groups, with occasional incapacitating 
exacerbations, a 20 percent evaluation is assigned.  The knee 
is considered a major joint.  38 C.F.R. § 4.45(f).  

The veteran's service-connected arthritis of the left knee is 
evaluated under Diagnostic Codes 5010 and 5261.  As noted 
above, Diagnostic Code 5010 indicates that arthritis will be 
rated on the basis of limitation of motion.  Diagnostic Code 
5261 addresses limitation of extension of the knee.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 30 percent prior to April 18, 
2005, for arthritis of the left knee.  The Board agrees with 
the RO's assignment of a 30 percent evaluation under 
Diagnostic Code 5261.  The evidence prior to April 2005 does 
not show that the veteran has extension limited to 30 degrees 
to warrant a 40 percent evaluation under that Diagnostic 
Code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.  For 
example, January 2004 and April 2004 VA outpatient treatment 
reports show he had 5 degrees of extension.  An April 2004 VA 
examination report shows he had 20 degrees of extension.  
Such limitations of extension do not warrant a 40 percent 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.  

As to limitation of flexion, the clinical findings of record 
do not demonstrate a compensable limitation of flexion prior 
to April 2005.  A January 2004 VA outpatient treatment report 
and the April 2004 VA outpatient and examination reports show 
the left knee had 110 degrees of flexion.  In order to 
warrant a compensable evaluation under Diagnostic Code 5260, 
flexion would need to be limited to 45 degrees.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5260.  Thus, a separate, 
compensable evaluation for flexion is not warranted and this 
Diagnostic Code does not assist the veteran in obtaining a 
higher evaluation.

Because the veteran does not have compensable limitation of 
extension and compensable limitation of flexion, he cannot 
receive separate evaluations for his limitations of both 
ranges.  See VAOPGCPREC 09-04.

A separate evaluation under Diagnostic Code 5257 is also not 
warranted.  No examiner prior to April 2005 stated that the 
veteran had subluxation or instability of the left knee.  In 
fact, there have been findings showing the left knee is 
stable.  The January 2004 VA outpatient treatment and April 
2004 VA examination reports show the veteran had good 
endpoint to lateral collateral ligament.  Varus/valgus and 
anterior/posterior stress were intact.  Lachman's was 
negative.  The evidence preponderates against a finding that 
the veteran had compensably disabling instability of the left 
knee prior to April 2005.  See VAOPGCPREC 23-97.

Lastly, the Board has considered the holding in DeLuca and 
finds that the 30 percent evaluation assigned prior to April 
2005 addresses the veteran's pain with loss of range of 
motion.  The veteran's limitation of extension has been, at 
worst, 20 degrees.  Other times, it was only 5 degrees, which 
would not warrant a compensable evaluation under Diagnostic 
Code 5261.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

An evaluation in excess of 30 percent for arthritis of the 
left knee prior to April 18, 2005, is denied.


REMAND

As noted above, following the last rating decision, the 
veteran submitted an April 2006 VA medical record directly to 
the Board which addresses the severity of the veteran's left 
knee.  The RO has not considered this evidence, and the 
veteran has not waived initial consideration of this evidence 
by the RO.  See 38 C.F.R. § 20.1304(c).

Additionally, the veteran is now rated under Diagnostic Code 
5055, which addresses evaluating residuals from a total knee 
replacement.  While the veteran has yet to be informed of the 
rating criteria under that Code the Board notes that under 
Diagnostic Code 5055 a 100 percent evaluation is assigned for 
one year following the surgical procedure.  Then a minimum of 
30 percent is assigned.  A 60 percent evaluation can be 
assigned when there are chronic residuals consisting of 
severe painful motion or severe weakness in the affected 
extremity.  The Board finds that an examination is necessary 
to determine the residual symptoms the veteran has following 
his left knee replacement.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the veteran and 
request that he identify the specific 
names, addresses, and approximate dates 
of treatment for all health care 
providers, private and VA, from whom he 
has received treatment for his left knee 
disorder since April 2006 which he has 
not previously identified. When the 
requested information and any necessary 
authorization has been received, the RO 
must attempt to obtain copies of all 
pertinent records which have not already 
been obtained.

2.  Thereafter, the RO is to schedule the 
veteran for a VA examination to determine 
the nature and extent of the residuals of 
his left knee replacement in accordance 
with the latest pertinent AMIE 
worksheets.  The claims folder with a 
copy of this remand is to be made 
available to the examiner prior to the 
examination.  All indicated tests, to 
include range of motion studies, must be 
accomplished.

The report must address the range of left 
knee motion with notations as to the 
point in any arc of motion at which the 
veteran experiences pain.  The physician 
must identify and completely describe any 
other current symptomatology, including 
any functional loss due to more or less 
movement than normal, weakened movement, 
excess fatigability, incoordination, pain 
on movement, swelling, and deformity or 
atrophy of disuse.  The physician should 
inquire as to whether the veteran 
experiences flare-ups.  If so, to the 
extent possible, any additional 
functional loss or limitation of motion 
during such flare-ups should be 
described.  The physician must describe 
the nature and extent of any left knee 
instability.  The examiner must note how 
many days of work the veteran has lost, 
and how many days of hospitalization the 
appellant has endured due to his left 
knee disorder since April 2006.  

3.  The RO should review the medical 
examination report to ensure that it is 
in complete compliance with the 
directives of this remand.  If it is 
deficient in any manner, the RO must 
implement corrective procedures at once.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

5.  Thereafter, the RO should 
readjudicate the claims of (i) 
entitlement to a higher evaluation for 
total knee replacement from June 1, 2006 
under Diagnostic Codes 5055, 5256, 5261, 
and 5262; and, (ii) entitlement to an 
extraschedular evaluation for the left 
knee disability throughout the appeal 
period.  If any benefit sought on appeal 
is not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case that 
provides him with the criteria under 
Diagnostic Code 5055 and afforded an 
opportunity to respond before the file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


